FORM OF RESTRICTED STOCK UNIT CERTIFICATE (DVP Upside)



PTC INC.
2000 Equity Incentive Plan
Restricted Stock Unit Certificate
Grant No. _________
    
PTC Inc. (the “Company”), a Massachusetts corporation, hereby grants to the
person named below restricted stock units (“Restricted Stock Units” or “RSUs”)
representing the right to receive shares of Common Stock, $0.01 par value, of
the Company (the “Award”) under and subject to the Company’s 2000 Equity
Incentive Plan (the “Plan”) on the terms and conditions set forth below and
those attached hereto and in the Plan:
Name of Holder:    ____________________________
Employee ID No.:    ____________________________


Number of Restricted Stock Units:    __________________
Date of Grant:    __________________


Vesting Schedule:    [Insert Vesting Schedule]
The shares issuable upon vesting of this Award will not be released until all
applicable withholding taxes have been collected from the Holder or otherwise
provided for.
PTC INC.
By:         
[Name]
[Title]


HOLDER’S ACCEPTANCE
[box] I have read and fully understand this Restricted Stock Unit Certificate
and I accept and agree to be bound by the terms, conditions and restrictions
contained in this Restricted Stock Unit Certificate and the Plan and I further
intend my clicking of the box next to this statement to have the same force in
all respects as a handwritten signature.
I intend to express my acceptance of this Award, including its terms, conditions
and restrictions, by clicking the Accept Award button and I further intend my
clicking of the Accept Award button to have the same force in all respects as a
handwritten signature.
Accept Award



I intend to express my decline of this Award by clicking the Decline Award
button. I understand that by declining this Award I will have no right to the
Award, the Restricted Stock Units, the shares of common stock issuable upon
vesting of the Restricted Stock Units, or the value of such Award, Restricted
Stock Units or shares. I further intend my clicking of the Decline Award button
to have the same force in all respects as a handwritten signature.
Decline Award





PTC INC. 2000 EQUITY INCENTIVE PLAN
Restricted Stock Unit Terms and Conditions
1.Plan Incorporated by Reference. This Award is issued pursuant to the terms of
the Plan and may be amended as provided in the Plan. Capitalized terms used and
not otherwise defined in this certificate have the meanings given to them in the
Plan. This certificate does not set forth all of the terms and conditions of the
Plan, which are incorporated herein by reference. The Committee administers the
Plan and its determinations regarding the operation of the Plan are final and
binding. Copies of the Plan may be obtained upon written request without charge
from the Legal Department of the Company.
2.    Restricted Stock Units. Each Restricted Stock Unit represents the right to
receive one share of Common Stock, subject to the fulfillment of the vesting
conditions.
3.    Vesting of Restricted Stock Units; Issuance of Common Stock. Upon each
vesting of a Restricted Stock Unit in accordance with the vesting schedule set
forth on the face of this certificate (each, a “Vest Date”), subject to Section
7 below, the Company shall issue to the Holder one share of Common Stock for
each Restricted Stock Unit that vests on such Vest Date (the “Shares”) as soon
as practicable after such Vest Date, but in no event later than March 15 of the
following calendar year.
4.    Award and Restricted Stock Units Not Transferable. This Award and the
Restricted Stock Units are not transferable by the Holder.
5.    Termination of Employment or Engagement. Except as may be provided in
Section 8 hereof, if the Holder’s status as an employee or consultant of the
Company or an Affiliate is terminated for any reason (voluntary or involuntary
and including disability, death or retirement), all Restricted Stock Units that
remain unvested shall upon such termination of employment immediately and
irrevocably terminate and unvested RSUs and the underlying Shares in respect of
such RSUs shall immediately and irrevocably be forfeited. Notwithstanding the
foregoing, if the Holder is on military, sick leave or other leave of absence
approved by the Company, his or her employment or engagement with the Company
(or its Affiliate) will be treated as continuing intact if the period of such
leave does not exceed ninety (90) days, or, if longer, so long as the Holder’s
right to reemployment or the survival of his or her service arrangement with the
Company (or its Affiliate) is guaranteed either by statute or by contract;
otherwise, the Holder’s employment or engagement will be deemed to have
terminated on the 91st day of such leave.
6.    No Right to Shares or as a Stockholder. The Holder shall not have any
right in, to or with respect to any of the Shares (including voting rights or
rights with respect to dividends paid on the Common Stock) issuable under the
Award until the Award is settled by issuance of such Shares to the Holder.
7.    Payment of Taxes. The Holder shall pay to the Company, or make provision
satisfactory to the Committee for payment of, any taxes required by law to be
withheld with respect to the Shares no later than the date of the event creating
the tax liability and in any event before any Shares are delivered to the
Holder. The Company and its Affiliates may, to the extent permitted by law,
deduct any such tax obligations from any payment of any kind due to the Holder.
The Company may, in its discretion, withhold from the Shares delivered to the
Holder for any Vest Date such number of Shares as the Company determines is
necessary to satisfy the minimum tax obligations required by law to be withheld
or paid in connection with the issuance of such Shares, valued at their Fair
Market Value on the date of issuance.
8.    Change in Control. In order to preserve Holder’s rights under this Award
in the event of a change in control of the Company (as defined by the
Committee), the Committee in its discretion may at any time take one or more of
the following actions: (i) provide for the acceleration of any Vest Date,
(ii) provide for payment to the Holder of cash or other property with a Fair
Market Value equal to the amount that would have been received with respect to
the Shares had the Award fully vested upon the change in control, (iii) adjust
the terms of this Award in a manner determined by the Committee to reflect the
change in control, (iv) cause the Award to be assumed, or new rights substituted
therefor, by another entity, or (v) make such other provision as the Committee
may consider equitable to the Holder and in the best interests of the Company.
(a) Notwithstanding anything to the contrary in any agreement between the Holder
and the Company, including any agreement that provides for certain treatment of
outstanding equity in connection with a change in control of the Company
(including Sections 2(c) and 3 of any Change in Control Agreement), this
Section 8(a) rather than the provisions of any such agreement shall control with
respect to this Award in the event of a change in control of the Company. In the
event of a change in control of the Company:
(i) upon such change in control, (A) the performance criteria applicable to this
Award shall be deemed to have been met at the Target level for each of the open
performance measurement periods and any RSUs that could have been earned in
excess of the Target RSUs shall be automatically cancelled, and (B) this Award
shall be deemed amended to provide that, notwithstanding any provision of the
Plan, this Award may not be terminated or forfeited without the Holder’s written
consent (provided that this shall not prevent termination (1) of any unvested
portion hereof that is terminated or forfeited upon termination of the Holder’s
employment (other than a change in control termination covered by this Section
8(a)), or (2) upon payment of a cash payment equivalent to the value of this
Award at the Target achievement level); and
(ii) upon a qualifying termination (as such term may be defined in any existing
agreement) within one year following the change in control, all unvested Target
RSUs shall immediately become vested and distributable in full.
9.    Securities and Other Laws. It shall be a condition to the Holder’s right
to receive the Shares hereunder that the Company may, in its discretion, require
(a) that the Shares shall have been duly listed, upon official notice of
issuance, upon any national securities exchange or automated quotation system on
which the Company’s Common Stock may then be listed or quoted, (b) that either
(i) a registration statement under the Securities Act of 1933 with respect to
the Shares shall be in effect, or (ii) in the opinion of counsel for the
Company, the proposed issuance and delivery of the Shares to the Holder shall be
exempt from registration under that Act and the Holder shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issue of such Shares
by the Company shall have been taken by the Company or the Holder, or both.
10.    No Right To Employment. No person shall have any claim or right to be
granted an Award. Each employee of the Company or any of its Affiliates is an
employee-at-will (that is to say that either the Holder or the Company or any
Affiliate may terminate the employment relationship at any time for any reason
or no reason at all) unless, and only to the extent, provided in a written
employment agreement for a specified term executed by the chief executive
officer of the Company or his duly authorized designee or the authorized
signatory of any Affiliate. Neither the adoption, maintenance, nor operation of
the Plan nor any Award thereunder shall confer upon any employee of the Company
or of any Affiliate any right with respect to the continuance of his or her
employment by the Company or any such Affiliate nor shall they interfere with
the right of the Company (or Affiliate) to terminate any employee at any time or
otherwise change the terms of employment, including, without limitation, the
right to promote, demote or otherwise re-assign any employee from one position
to another within the Company or any Affiliate.

